Exhibit 10.2




OPEXA THERAPEUTICS, INC.

2010 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of Opexa
Therapeutics, Inc. (the “Company”) under the Company’s 2010 Stock Incentive Plan
(the “Plan”):

Name of Optionee: [Name of Optionee]  

Total Number of Option Shares Granted:

[Total Number of Shares]   Type of Option:

⃞    Incentive Stock Option

⃞    Nonstatutory Stock Option

  Exercise Price Per Share:

$ ______________________

  Grant Date: [Date of Grant]   Vesting Commencement Date: [Vesting Commencement
Date]   Vesting Schedule: [The Shares subject to this Option become exercisable
quarterly over a 3-year period beginning on the day which is three months after
the first anniversary of the Vesting Commencement Date, at a rate of 8.333% of
the total number of Shares subject to such Option, subject to continuous Service
as an Employee or a Consultant from the Vesting Commencement Date.] [Vesting TBD
by Board or Committee]   Expiration Date: [Expiration Date] This Option expires
earlier if your Service terminates earlier, as described in the Stock Option
Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy
statements).  You also agree that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company.  If the Company posts these documents on a website,
it will notify you by e-mail.

OPTIONEE: OPEXA THERAPEUTICS, INC.      

By:

 

Optionee’s Signature    

Title:

 

Optionee’s Printed Name


OPEXA THERAPEUTICS, INC.
NOTICE OF STOCK OPTION GRANT

- 1 -

--------------------------------------------------------------------------------





OPEXA THERAPEUTICS, INC.

2010 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT



Tax Treatment

This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be a nonstatutory option to the extent required by
the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.

  Vesting This Option becomes exercisable in installments, as shown in the
Notice of Stock Option Grant. This Option will in no event become exercisable
for additional Shares after your Service as an Employee or a Consultant has
terminated for any reason.   Term This Option expires in any event at the close
of business at Company headquarters on the day before the 10th anniversary of
the Grant Date, as shown on the Notice of Stock Option Grant (fifth anniversary
for a more than 10% stockholder as provided under the Plan if this is an
incentive stock option). This Option may expire earlier if your Service
terminates, as described below.   Regular Termination If your Service terminates
for any reason except death or “Total and Permanent Disability” (as defined in
the Plan), then this Option will expire at the close of business at Company
headquarters on the date three (3) months after the date your Service terminates
(or, if earlier, the Expiration Date). The Company determines when your Service
terminates for this purpose and all purposes under the Plan and its
determinations are conclusive and binding on all persons.   Death If your
Service terminates because of death, then this Option will expire at the close
of business at Company headquarters on the date 12 months after the date your
Service terminates (or, if earlier, the Expiration Date). During that period of
up to 12 months, your estate or heirs may exercise the Option.   Disability If
your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).   Leaves of Absence For purposes of this Option, your Service
does not terminate when you go on a military leave, a sick leave or another bona
fide leave of absence, if the leave was approved by the Company in writing and
if continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.


OPEXA THERAPEUTICS, INC.
STOCK OPTION AGREEMENT

- 1 -

--------------------------------------------------------------------------------





If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.   Restrictions on Exercise The Company will not permit
you to exercise this Option if the issuance of Shares at that time would violate
any law or regulation. The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of the Company stock pursuant to this Option shall
relieve the Company of any liability with respect to the non-issuance or sale of
the Company stock as to which such approval shall not have been obtained.  
Notice of Exercise When you wish to exercise this Option you must provide a
notice of exercise form in accordance with such procedures as are established by
the Company and communicated to you from time to time. Any notice of exercise
must specify how many Shares you wish to purchase and how your Shares should be
registered. The notice of exercise will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.   Form of Payment When you submit your notice of exercise, you must include
payment of the Option exercise price for the Shares you are purchasing. Payment
may be made in the following form(s):  

●

Your personal check, a cashier’s check or a money order.  

●

Certificates for Shares that you own, along with any forms needed to effect a
transfer of those Shares to the Company. The value of the Shares, determined as
of the effective date of the Option exercise, will be applied to the Option
exercise price. Instead of surrendering Shares, you may attest to the ownership
of those Shares on a form provided by the Company and have the same number of
Shares subtracted from the Shares issued to you upon exercise of the Option.
However, you may not surrender or attest to the ownership of Shares in payment
of the exercise price if your action would cause the Company to recognize a
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes.  

●

By delivery on a form approved by the Company of an irrevocable direction to a
securities broker approved by the Company to sell all or part of the Shares that
are issued to you when you exercise this Option and to deliver to the Company
from the sale proceeds an amount sufficient to pay the Option exercise price and
any withholding taxes. The balance of the sale proceeds, if any, will be
delivered to you. The directions must be given by providing a notice of exercise
form approved by the Company.


OPEXA THERAPEUTICS, INC.
STOCK OPTION AGREEMENT

- 2 -

--------------------------------------------------------------------------------





●

By delivery on a form approved by the Company of an irrevocable direction to a
securities broker or lender approved by the Company to pledge Shares that are
issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.  

●

Any other form permitted by the Committee in its sole discretion.  
Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.  

Withholding Taxes
and Stock Withholding

You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this Award or the Option exercise. These arrangements, at the sole
discretion of the Company, may include (a) having the Company withhold taxes
from the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization), (b) having the Company withhold Shares that otherwise would
be issued to you when you exercise this Option having a Fair Market Value equal
to the amount necessary to satisfy the minimum statutory withholding amount, or
(c) any other arrangement approved by the Company. The Fair Market Value of any
Shares withheld, determined as of the effective date of the Option exercise,
will be applied as a credit against the withholding taxes. You also authorize
the Company, or your actual employer, to satisfy all withholding obligations of
the Company or your actual employer with respect to this Award from your wages
or other cash compensation payable to you by the Company or your actual
employer.   Restrictions on Resale You agree not to sell any Shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.   Transfer of Option In general, only you
can exercise this Option prior to your death. You may not sell, transfer,
assign, pledge or otherwise dispose of this Option, other than as designated by
you by will or by the laws of descent and distribution, except as provided
below. For instance, you may not use this Option as security for a loan. If you
attempt to do any of these things, this Option will immediately become invalid.
You may in any event dispose of this Option in your will. Regardless of any
marital property settlement agreement, the Company is not obligated to honor a
notice of exercise from your former spouse, nor is the Company obligated to
recognize your former spouse’s interest in your Option in any other way.


OPEXA THERAPEUTICS, INC.
STOCK OPTION AGREEMENT

- 3 -

--------------------------------------------------------------------------------





However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any
individual sharing your household (other than a tenant or employee), a trust in
which one or more of these individuals have more than 50% of the beneficial
interest, a foundation in which you or one or more of these persons control the
management of assets, and any entity in which you or one or more of these
persons own more than 50% of the voting interest.   In addition, if this Option
is designated as a nonstatutory stock option in the Notice of Stock Option
Grant, then the Committee may, in its sole discretion, allow you to transfer
this option to your spouse or former spouse pursuant to a domestic relations
order in settlement of marital property rights.   The Committee will allow you
to transfer this Option only if both you and the transferee(s) execute the forms
prescribed by the Committee, which include the consent of the transferee(s) to
be bound by this Agreement.   Retention Rights Neither your Option nor this
Agreement gives you the right to be employed or retained by the Company or a
subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
  Stockholder Rights Your Options carry neither voting rights nor rights to
dividends. You, or your estate or heirs, have no rights as a stockholder of the
Company unless and until you have exercised this Option by giving the required
notice to the Company and paying the exercise price. No adjustments will be made
for dividends or other rights if the applicable record date occurs before you
exercise this Option, except as described in the Plan.   Adjustments In the
event of a stock split, a stock dividend or a similar change in Company Shares,
the number of Shares covered by this Option and the exercise price per Share
shall be adjusted pursuant to the Plan.   Successors and Assigns Except as
otherwise provided in the Plan or this Agreement, every term of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legatees, legal representatives, successors, transferees and
assigns.   Notice Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed effectively given upon the earliest of
personal delivery, receipt or the third full day following mailing with postage
and fees prepaid, addressed to the other party hereto at the address last known
in the Company’s records or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party hereto.


OPEXA THERAPEUTICS, INC.
STOCK OPTION AGREEMENT

- 4 -

--------------------------------------------------------------------------------





Applicable Law This Agreement will be interpreted and enforced under the laws of
the State of Delaware (without regard to their choice-of-law provisions).   The
Plan and Other Agreements The text of the Plan is incorporated in this Agreement
by reference. All capitalized terms in the Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
This Agreement may be amended by the Committee without your consent; however, if
any such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.



BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.




OPEXA THERAPEUTICS, INC.
STOCK OPTION AGREEMENT

- 5 -

--------------------------------------------------------------------------------





OPEXA THERAPEUTICS, INC.
2010 STOCK INCENTIVE PLAN
NOTICE OF CASH EXERCISE OF STOCK OPTION



OPTIONEE INFORMATION:   Name:     Social Security Number:     Address:  
Employee Number:  



OPTION INFORMATION:

Date of Grant: _______________, 201___  

Type of Stock Option:

Exercise Price per Share: $______________

⃞

Nonstatutory (NSO)

Total number of Shares of OPEXA THERAPEUTICS, INC.

⃞

Incentive (ISO)

(the “Company”) covered by option: __________



Number of Shares of the Company for which option is being exercised
now:                   (“Purchased Shares”).
Total exercise price for the Purchased Shares: $                            
Form of payment enclosed:

⃞ ⁭Check for $ _________________, payable to “Opexa Therapeutics, Inc.”



Name(s) in which the Purchased Shares should be registered:
_______________________________________________________



The certificate for the Purchased Shares should be sent

 

to the following address:

 

 

   



ACKNOWLEDGMENTS:

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.   2. I hereby acknowledge that I
received and read a copy of the prospectus describing the Company’s 2010 Stock
Incentive Plan and the tax consequences of an exercise.   3. In the case of a
nonstatutory option, I understand that I must recognize ordinary income equal to
the spread between the fair market value of the Purchased Shares on the date of
exercise and the exercise price. I further understand that I am required to pay
withholding taxes at the time of exercising a nonstatutory option.   4. In the
case of an incentive stock option, I agree to notify the Company if I dispose of
the Purchased Shares before I have met both of the tax holding periods
applicable to incentive stock options (that is, if I make a disqualifying
disposition).



SIGNATURE AND DATE:         __, 201__


OPEXA THERAPEUTICS, INC.
STOCK OPTION AGREEMENT

- 1 -